Citation Nr: 0511857	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  99-21 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In an unrelated matter, in a March 2005 rating decision, the 
RO denied service connection for a low back disability.  The 
veteran has the remainder of the one-year period, beginning 
March 8, 2005, to initiate an appeal of this rating decision, 
if he so intends. 

Procedural History of the Current Appeal 

In September 2001, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is the record.  When the appeal was first before the 
Board in October 2001, the Board remanded the case for 
further procedural and evidentiary development to include 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  

After the remand, in a decision, promulgated in December 
2002, the Board found that the veteran had presented new and 
material evidence to reopen the previously denied claim of 
service connection for sarcoidosis and then denied the claim 
on the merits, considering all the evidence of record.  In 
May 2003, the Board denied the veteran's motion for 
reconsideration of the December 2002 decision.  

In August 2003, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2004, VA and the veteran, who was 
represented by counsel, filed a joint motion with the Court 
to vacate and remand the December 2002 Board decision.  The 
parties agreed that the Board did not provide an adequate 
statement of reasons or bases to support its conclusion that 
VA had complied with the notice and assistance provisions of 
the VCAA.  

In April 2004, the Court issued an order, granting the joint 
motion, and vacated the Board's decision, denying service 
connection for sarcoidosis, and remanded the matter to the 
Board for readjudication consistent with the joint motion. 

In July 2004, the Board notified the veteran's counsel of 
receipt of the veteran's case after the Court's order and 
afforded counsel the opportunity to submit addition argument 
and evidence before the Board proceeded with readjudication. 
In November 2004, January 2005, and March 2005, the Board 
granted counsel's motions for extensions of time to submit 
additional argument and evidence. 

In March 2005, through counsel, the veteran submitted 
additional evidence and waived initial consideration of the 
evidence by the RO. 

While counsel has waived initial consideration of the 
evidence by the RO, counsel has not waived the notice and 
assistance provisions of the VCAA.  As no document presently 
meets the standard erected by the VCAA, the case is remanded 
to the agency of original jurisdiction via the Appeals 
Management Center (AMC), in Washington, D.C.  

REMAND

In light of the above, the case is remanded to the agency of 
original jurisdiction for the following action.  

1.  At this stage of the appeal to ensure 
VCAA compliance with the duty to notify 
and the duty to assist, the veteran and 
counsel should be provided a letter 
addressing the VCAA in the context of the 
claim of service connection for 
sarcoidosis to included notice that 
sarcoidosis is subject to presumptive 
service connection as a chronic disease.  
The notice must also include the 
following:     

a.  To substantiate the claim of 
service connection he should submit 
medical evidence or a medical 
opinion that sarcoidosis is related 
to service. 

b.  If he has evidence to 
substantiate the claim, not already 
of record that is in the custody of 
VA or other Federal agency, he 
should identify the records so that 
the RO can obtain them. 

c.  If he has evidence to 
substantiate the claim, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private health-care 
providers, he should submit the 
records himself or with his 
authorization VA will make 
reasonable efforts to obtain the 
records on his behalf.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claim.

2.  After completion of the above, if 
additional evidence is received, 
adjudicate the claim.  If the benefit 
sought is denied, prepare a supplemental 
statement of the case, citing 38 C.F.R. 
§ 3.159, and return the case to the 
Board.  If additional evidence is not 
presented, it is not necessary to 
readjudicate the claim, but prepare a 
supplemental statement of the case, 
citing 38 C.F.R. § 3.159.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




